Justice KITTREDGE.
I dissent. I would reverse and remand for the entry of an order terminating the father’s parental rights and approving the adoption. I would further order the immediate return of the minor child to the adoptive parents.
Today the Court decides the fate of a child without regard to her best interests and welfare. I disagree that Congress intended the Indian Child Welfare Act32 (ICWA or Act) to be applied in derogation of the child’s best interests and welfare. See In re Welfare of L.N.B.-L., 157 Wash.App. 215, 237 P.3d 944, 965 (2010) (“ICWA’s applicability does not mean that ICWA replaces state law with regard to a child’s best interests”); In re Mahaney, 146 Wash.2d 878, 51 P.3d 776, 785 (2002) (observing that ICWA’s applicability “should not signal to state courts that state law is replaced by the act’s mandate”). ICWA envisioned a symbiotic relationship between the additional protections of the Act and well-established state law principles for deciding custody matters in accordance with the best interests of the child. The simple fact that a child is an “Indian child” is not dispositive of the placement question. In my judgment, Congress intended ICWA-controlled cases to be decided based on a preference for placement with an Indian family, not an irrebuttable presumption mandating an Indian family placement. Even in Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 32, 109 S.Ct. 1597, 104 L.Ed.2d 29 (1989), the only case in which the United States Supreme Court has addressed ICWA, the tribal court, on *659remand, ordered child placement with the non-Indian adoptive parent. See Solangel Maldonado, Race, Culture, and Adoption: Lessons from Mississippi Band of Choctaw Indians v. Holyfield, 17 Colum. J. Gender & L. 1, 17-18 (2008).
In my judgment, under our de novo review, the unique facts of this case manifestly overcome the statutory placement preference and compel placement of this child with the adoptive couple. The facts of a case cannot be ignored. With great respect for the majority, I believe it has recast the facts to portray Father in an undeserved favorable light, thus creating the illusion that Father’s interests are in harmony with the best interests of the child. The reality is Father purposely abandoned this child and no amount of revisionist history can change that truth. As for the protracted procedural history, the Court blames the birth mother and the adoptive couple — everyone except the Father, whose vanishing act triggered the adoption in the first instance. As I view the evidence, the interests of Father and Respondents are directly contrary to the best interests of this child. I believe the law, including ICWA, supports my view that the best interests of the child must prevail.
I.
STANDARD OF REVIEW
This Court’s standard of review in an appeal from the family court is de novo. S.C. Const, art. V, § 5 (“The Court shall have appellate jurisdiction ... in cases of equity, and in such appeals they shall review the findings of fact as well as the law....”); Lewis v. Lewis, 392 S.C. 381, 386, 709 S.E.2d 650, 652 (2011). As such, “the appellate court has jurisdiction to find facts in accordance with its view of the preponderance of the evidence.” Lewis, 392 S.C. at 384, 709 S.E.2d at 651. Although we generally defer to findings of fact by the family court due to its ability to assess the demeanor and credibility of witnesses, our standard of review does not require any deference. Having carefully reviewed the voluminous record, with great respect for the able family court judge, I am firmly persuaded that the family court judge erred in her factual findings, especially in the application of the facts to the law. Determining the proper interpretation of a statute is a ques*660tion of law for our plenary review. Town of Summerville v. City of N. Charleston, 378 S.C. 107, 110, 662 S.E.2d 40, 41 (2008); see also E.D.M. v. T.A.M., 307 S.C. 471, 473, 415 S.E.2d 812, 814 (1992) (noting the appellate court has authority to correct errors of law in appeals from family court orders).
II.
FACTS
At the center of this controversy is a child (“Baby Girl”) born to unwed parents on September 15, 2009. Before her birth, the biological parents (“Mother” and “Father”) were engaged to be married but were not living together. In addition to Baby Girl, Father has a child from a previous relationship who was six years old at the time of the engagement. Father pays support for his other child through a deduction from his military pay; however, those payments began only after that child’s mother brought an action against him in family court because he accrued an estimated $11,000 child support arrearage.33
When Mother and Father were dating, Father was serving in the military and stationed in Fort Sill, Oklahoma, approximately four hours away from his hometown of Bartlesville, Oklahoma, where his parents and Mother lived with her two other children from a previous relationship. Father visited Mother in Bartlesville during his fourteen-day break in December 2008, and although he was permitted to leave the military base on weekends, he seldom made the four-hour drive from Fort Sill to Bartlesville.34
*661In January 2009, Mother told Father they were expecting a child.35 Before her first prenatal doctor’s appointment, Mother asked Father for financial assistance. Although he acknowledged paternity from the outset, Father refused to help financially unless he and Mother were married. At trial, Father was asked, “But she had to marry you before you felt you’d be responsible as a father?” He answered, “Correct.” After her prenatal appointment, Mother told Father the baby’s due date was in September 2009.
In the months thereafter, despite the Court’s attempt to recast the facts in a light more favorable to Father, he wanted nothing to do with the pregnancy and related responsibilities. The couple’s relationship became “extremely distant” and by June 2009, they were no longer speaking to one another.36
Throughout Mother’s pregnancy, Father never offered to pay any of her medical or living expenses or accompany her to any doctor’s visits, even though he admitted he was capable of doing so. According to Father, he would have given Mother support, but he “never got[ ] anything from the state of Oklahoma for child support.” Eventually, with Father abandoning parental responsibilities, Mother broke off the relationship. Shortly thereafter, Mother sent Father a text message inquiring whether he wanted to support her and their child or relinquish his parental rights. Father sent a return text message to Mother expressly indicating his desire to give up his parental rights.
*662Father later claimed he would not have “given up” his parental rights had he known Mother planned to place the baby for adoption. However, during Father’s cross-examination the following exchange took place:
Q. But you were prepared to sign all your rights and responsibilities away to this child just so as long as the mother was taking care of the child?
A. That’s correct.
Q. And you would not be responsible in any way for the child support or anything else as far as the child’s concerned?
A. Correct.
Q. That’s correct? Is that conducive to being a father?
A. I don’t believe so.
Mother was already struggling financially as a single mother of two children, and she knew it would be even more difficult to provide for a third child without help from Father. Mother testified she “wanted [her] little girl to have a chance,” and she believed an adoption plan would be in the best interests of Baby Girl. Due to Father’s stated disinterest in supporting or rearing the child, coupled with Mother’s belief that Father’s verbal and written expressions effectively relinquished his parental rights, she did not inform Father that she planned for the child to be adopted.
In June 2009, Mother was introduced to Adoptive Couple (“Appellants”) after she contacted an adoption agency in Oklahoma. Appellants reside in Charleston, South Carolina, and have been married for six years. The couple received infertility treatment for years and underwent seven unsuccessful in vitro fertilization attempts before deciding to adopt. Mother testified that she considered other families residing in Oklahoma, but she ultimately selected Appellants as an adoptive couple because they had values similar to her own and could provide Baby Girl a stable and loving home. In the weeks leading up to Baby Girl’s birth, Appellants spoke to Mother weekly and traveled to Oklahoma to visit Mother in August 2009. Appellants helped support Mother during the last few months of her pregnancy and shortly after Baby Girl’s birth.
Before she gave birth, Mother informed the adoption agency she had Cherokee heritage and that she believed Father *663was an enrolled member of Cherokee Nation. Mother provided her attorney with Father’s correctly spelled name and location and what she believed to be his date of birth.37 Mother’s attorney forwarded this information to Cherokee Nation in a letter dated August 21, 2009. The letter also stated Father was believed to be an enrolled member and inquired whether the tribe would consider Baby Girl to be an “Indian Child” under ICWA. However, in the letter, Father’s first name “Dusten” was misspelled “Dustin,” and his date of birth was not accurate. Based on that incorrect information, Cherokee Nation replied in a letter dated September 3, 2009, that the unborn baby could not be traced to tribal records and therefore would not be considered an “Indian Child.” However, Cherokee Nation’s letter also stated, “This determination is based on the above listed information exactly as provided by you. Any incorrect or omitted family documentation could invalidate this determination.” Mother testified she told her attorney the letter from Cherokee Nation was wrong and that Father was an enrolled member of the tribe; however, Mother admitted she did not know Father’s correct birth date.38
Appellants were present for Baby Girl’s birth on September 15, 2009. Appellants were in the delivery room when Mother *664gave birth to Baby Girl. Adoptive Father cut the umbilical cord.
Father, however, did not appear at the hospital or attempt to contact Mother while she was in the hospital.39 The following day, Mother signed forms relinquishing her parental rights and consenting to the adoption of Baby Girl. Baby Girl was placed with Appellants shortly after her release from the hospital. Eight days after her birth, Appellants returned to South Carolina with Baby Girl.40
Although he was aware of the anticipated due date, Father made no attempt to contact Mother during the months after she gave birth to ask about Baby Girl, to request visitation, or to offer any gifts or financial support. According to Father’s mother, she called Mother several times shortly after Baby Girl’s birth to let her know the family had some money and some gifts for the baby, but Mother did not return her phone calls. Mother denied receiving calls or visits from any of Father’s family members.
Appellants initiated adoption proceedings in Charleston, South Carolina, on September 18, 2009.
Because Father had evaded all parental responsibilities, he did not learn that Baby Girl was placed for adoption until he was served with a copy of Appellants’ adoption complaint on January 6, 2010, a fact that the majority somehow believes inures to Father’s benefit.41 Father signed an acceptance of *665service stating that he was the father of Baby Girl, that he was not contesting the adoption, and that he waived the thirty-day waiting period and notice of hearing.
On January 11, 2010, Father requested a stay of the South Carolina adoption proceedings under the Servicemember’s Civil Relief Act and three days later filed a summons and complaint in an Oklahoma district court to establish paternity, child custody, and support of the child. Father’s complaint initially alleged that “[n]either parent nor the children [sic] have [sic] Native American blood. Therefore the Federal Indian Child Welfare Act ... do[es] not apply.” The complaint was amended on April 19, 2010, to allege “[b]oth the father and the child have Native American blood. Therefore the Federal Indian Child Welfare Act ... do[es] apply.” The Oklahoma complaint named Appellants and Mother as defendants. Father departed for Iraq on January 18, 2010, with his father acting as power of attorney while he was away. On June 28, 2010, the Oklahoma action was dismissed on jurisdictional grounds, as South Carolina was the child’s home state.42
At some point during the pendency of the Oklahoma action, Cherokee Nation identified Father as a registered member and determined that the child was an Indian Child, as defined by ICWA.43 On March 30, 2010, Appellants amended their South Carolina pleadings to acknowledge Father’s member*666ship in Cherokee Nation. On April 7, 2010, Cherokee Nation filed a Notice of Intervention in the South Carolina action.
The case was tried in September of 2011. The interest of Baby Girl was represented by a Guardian ad Litem, who recommended that Father’s rights be terminated and the adoption be approved.44 On November 25, 2011, a final order was issued, in which the family court found ICWA applied and further that Father’s parental rights should not be terminated under South Carolina law. The family court denied Appellants’ petition for adoption and transferred custody of Baby Girl to Father.
III.
LAW/ANALYSIS
Based upon my de novo review of the record, the family court’s findings are affected by several reversible errors. Specifically, the family court erred in finding Appellants failed to meet their burden of proving grounds for termination of Father’s parental rights. As discussed in detail below, it was error to conclude that Father’s failures to support and visit were not willful under state law. Father knowingly abandoned his parental responsibilities in every respect, including his willful failure to contribute any support until token efforts were made well after this adoption proceeding was underway. Yet, state law is not the only relevant consideration; rather, state law must be considered along with the federal mandates superimposed by ICWA.
A.
Overview of ICWA
ICWA establishes “minimum Federal standards for the removal of Indian children from their families,” and applies to *667any child custody proceeding involving an Indian child. See 25 U.S.C. §§ 1902, 1903, 1911. Congress enacted ICWA in response to the “rising concern in the mid-1970’s over the consequences to Indian children, Indian families, and Indian tribes of abusive child welfare practices that resulted in the separation of large numbers of Indian children from their families and tribes through adoption or foster care placement, usually in non-Indian homes.” Holyfield, 490 U.S. at 32, 109 S.Ct. 1597. The legislative history of ICWA indicates Congress was concerned with “ ‘the wholesale removal of Indian children from their homes, the most tragic aspect of Indian life today.’ ” Id. (quoting Indian Child Welfare Program, Hearings before the Subcommittee on Indian Affairs of the Senate Committee on Interior and Insular Affairs, 93d Cong., 2d Sess., 3 (statement of William Byler)). As one Tribal Chief testified, “Indian children are removed from the custody of their natural parents by nontribal government authorities who have no basis for intelligently evaluating the cultural and social premises underlying Indian home life and childrearing. Many of the individuals who decide the fate of our children are at best ignorant of our cultural values, and at worst contemptful of the Indian way and convinced that removal, usually to a non-Indian household or institution, can only benefit an Indian child.” Id. at 34, 109 S.Ct. 1597 (quoting Hearings on S. 1214 before the Subcommittee on Indian Affairs and Public Lands of the House Committee on Interior and Insular Affairs, 95th Cong., 2d Sess., 191-92 (1978) (statement of Calvin Isaac, Tribal Chief of the Mississippi Band of Choctaw Indians and representative of the National Tribal Chairmen’s Association)).
Thus, ICWA was intended to preserve tribal sovereignty and avoid the culturally inappropriate removal of Indian children based on the tendency of “many social workers, ignorant of Indian cultural values and social norms ... [to] discover neglect or abandonment where none exists.” H.R.Rep. No. 1386, at 22 (1978), reprinted in 1978 U.S.C.C.A.N. 7530, 7533.45 *668Accordingly, the express purpose of ICWA is “to protect the best interests of Indian children and to promote the stability and security of Indian tribes and families.” 25 U.S.C. § 1902.
However, almost forty years later, in struggling with the human reality of implementing ICWA, courts frequently face competing tensions concerning an individual child’s personal and cultural identity. “The grand narrative underlying the Act, while born of a grim history of governmental destruction of Indian tribes, families, and culture, sometimes has little direct correlation with the actual circumstances of individual Indian children before state court judges.” Barbara Ann Atwood, Flashpoints Under the Indian Child Welfare Act: Toward a New Understanding of State Court Resistance, 51 Emory L.J. 587, 596 (2002). “In any child welfare case, it is essential that the decisionmaker be able to exercise discretion in arriving at a disposition that is most likely to protect the future welfare of the unique child.” Id. I would adopt this well-reasoned approach and reject the majority’s approach of applying ICWA in a rigid, formulaic manner without regard to the facts of the particular ease and the best interests of the Indian child.46 I, unlike the majority, construe ICWA as allowing appropriate consideration of compelling circum*669stances in a particular case which bear on the individual child’s physical, psychological, and social welfare.
B.
Applicability of ICWA
The family court found ICWA was applicable. Specifically, the family court found Cherokee Nation is an “Indian Tribe,” Baby Girl is an “Indian Child,” and Father is a “parent,” as defined by ICWA. See 25 U.S.C. §§ 1903(4), (8)-(9).
Appellants do not challenge the family court’s findings that Cherokee Nation is an “Indian Tribe” and Baby Girl is an “Indian Child.” However, Appellants argue the family court erred in finding Father satisfies the ICWA definition of a “parent.” ICWA defines a “parent” as:
any biological parent or parents of an Indian child or any Indian person who has lawfully adopted an Indian child, including adoptions under tribal law or customs. It does not include the unwed father where paternity has not been acknowledged or established.
25 U.S.C. § 1903(9) (emphasis added).
Appellants argue the text, legislative history, and policy underlying ICWA demonstrate that unwed fathers must show more than “mere biology” to invoke the protections afforded to a parent under ICWA. ICWA does not expressly establish how an unwed father must acknowledge or establish paternity. According to Appellants, courts should look to the particular state’s statutory prescription for when a father’s paternity has been acknowledged.
Looking to South Carolina law, Father’s consent to the adoption would not be required because he neither lived with Mother for a continuous period of six months before birth, nor contributed to her pregnancy-related expenses. As explained more fully below, I would reverse the family court in this regard.47
*670Specifically, in South Carolina, where a child is placed with the prospective adoptive parents within six months of birth, an unwed father’s consent is required only if:
(a) the father openly lived with the child or the child’s mother for a continuous period of six months immediately preceding the placement of the child for adoption, and the father openly held himself out to be the father of the child during the six months period; or
(b) the father paid a fair and reasonable sum, based on the father’s financial ability, for the support of the child or for expenses incurred in connection with the mother’s pregnancy or with the birth of the child, including, but not limited to, medical, hospital, and nursing expenses.
S.C.Code Ann. § 63-9-810(A)(5) (Supp.2011); see also Reeves, 392 S.C. at 153, 708 S.E.2d at 784 (“It is not enough that the father simply have a desire to raise the child; he must act on that interest and make the material contributions to the child and the mother during her pregnancy required of a father-to-be.”).
Because Father abandoned his child and would not be recognized as a putative father under South Carolina law, Appellants claim Father cannot be considered a parent under ICWA and his consent to the adoption is not required. Although I agree with Appellants that Father abandoned Baby *671Girl and that his rights would be terminated under state law without further inquiry, I nonetheless reject Appellants’ contention that such a finding under state law precludes the application of ICWA to this case.
Appellants conflate the issues of consent under state law and the definition of “parent” under ICWA. The issues of paternity and whether one’s consent is required in an adoption proceeding are separate questions. It is beyond dispute that Father has acknowledged biological paternity from the time Mother first informed him that she was pregnant. The fact that Father, from the beginning, ran from parental responsibilities cannot be used to challenge the issue of paternity. Moreover, Father admitted paternity in his pleadings in both the South Carolina and Oklahoma actions, and DNA testing conclusively established that he is the child’s biological father. Cf. In re Adoption of a Child of Indian Heritage, 111 N.J. 155, 543 A.2d 925 (1988) (finding putative father not an ICWA parent where father never attempted to enforce his paternal rights, never commenced a proceeding to claim such rights, and failed to acknowledge or establish paternity prior to the entry of the final judgment of adoption). I concur with the family court’s finding that Father meets the definition of parent under ICWA.
However, even if Father had not acknowledged paternity here, ICWA nonetheless would apply simply because Baby Girl is an Indian child. The Act’s protections do not stem only from a parent’s status as such. Rather, ICWA’s protections were specifically designed to safeguard the interests and welfare of Indian children — not just parental rights.
Because ICWA applies and Father does not consent to the adoption, Appellants are required to prove grounds for terminating Father’s parental rights and adoptive placement in accordance with ICWA and state law.
C.
Termination of Parental Rights
The majority avoids the family court’s findings with respect to termination of Father’s parental rights under state law. The family court held Appellants failed to prove by clear and *672convincing evidence the existence of any grounds to terminate Father’s parental rights. Specifically, as concerns the state law considerations, the family court found Father’s failure to visit and failure to support Baby Girl were not willful. Additionally, as concerns ICWA considerations, the family court found Appellants failed to meet their burden of proving that continued custody by Father was likely to result in serious emotional or physical harm to Baby Girl.
Appellants argue they demonstrated that Father’s failure to visit and failure to support was willful and that termination of Father’s parental rights was in the best interests of Baby Girl. I agree.
Unlike the majority, my view is predicated upon the guiding principle that “[t]he welfare and best interests of the child are paramount in custody disputes.” Woodall v. Woodall, 322 S.C. 7, 11, 471 S.E.2d 154, 157 (1996); see also S.C. Dep’t of Soe. Servs. v. Cochran, 364 S.C. 621, 614 S.E.2d 642 (2005) (stating that the best interests of the child are paramount to that of the parent in cases involving termination of parental rights). Nothing evinces any Congressional intent to disregard this cardinal rule in the context of ICWA; rather, Congress has expressly declared it is the policy of the United States to protect the best interests of Indian children. See 25 U.S.C. § 1902 (“[I]t is the policy of this Nation to protect the best interests of Indian children.... ”). Thus, “ICWA’s applicability does not mean that ICWA replaces state law with regard to a child’s best interests.” L.N.B.-L., 237 P.3d at 965 (emphasis added) (finding continuation of father’s and mother’s parental relationship would likely result in serious emotional damage to their children and thus, termination of parental rights was in children’s best interests); see also In re Dependency of A.A., 105 Wash.App. 604, 20 P.3d 492, 495-96 (2001) (“Regardless of the culture from which the parents come, when a termination proceeding is initiated in a Washington court, the best interests of the children at issue are paramount.... [T]he dominant consideration in a termination of parental rights is the moral, intellectual and material welfare of the child.”); In re Interest of C.W., 239 Neb. 817, 479 N.W.2d 105, 114 (1992) (stating “ICWA does not change the cardinal rule that the best interests of the child are paramount”) (internal quotation omitted).
*673Therefore, ICWA’s applicability “should not signal to state courts that state law is replaced by the act’s mandate.” Mahaney, 51 P.3d at 785. Rather, ICWA envisioned a symbiotic relationship between the additional protections of the Act and well-established state law principles for deciding custody matters in accordance with the best interests of the child. See Holyfield, 490 U.S. at 58, 109 S.Ct. 1597 (noting “Congress did not intend to ‘oust the States of their traditional jurisdiction over Indian children falling within their geographic limits’ ” through enacting ICWA) (quoting H.R.Rep. No. 95-1386, at 19 (1978), reprinted in 1978 U.S.C.C.A.N. 7530, 7541). It is with these principles in mind that we should determine whether Appellants met their burden of showing that Father’s parental rights should be terminated under both state law and federal law.48
*6741.
Grounds for Termination
The family court found Father’s failure to visit and support Baby Girl did not show a settled purpose to forego his parental duties. These findings, especially as to Father’s failure to support, are manifestly contrary to the evidence.
Regarding visitation, the family court found the child’s removal from Oklahoma, Father’s subsequent deployment to Iraq, and the contested nature of the custody lawsuit hindered Father’s ability to visit Baby Girl. Regarding support, the family court found that Father was a full-time member of the military, was capable of providing support, but failed to offer any type of meaningful support to Mother or his child prior to being served with the adoption lawsuit. Nonetheless, the family court concluded Father’s failure to contribute any support was not willful. In this regard, the family court found significant that Appellants never sought support from Father, he was not under any court order to pay support, and that he began paying child support when Baby Girl was sixteen months old.49 While section 63-7-2570 allows for consideration of “requests for support by the custodian and the ability of the parent to provide support[,]” I would not give Father a reprieve on his failure to pay support simply because Appellants did not seek support from someone who had repeatedly expressed disinterest in the child.50 Father’s parental rights under South Carolina would have been terminated before Baby Girl was placed with Appellants. Moreover, I would consider this factor alongside well-settled law (discussed be*675low) that a parent most certainly cannot excuse abandonment of parental responsibilities by claiming no one asked or demanded he or she act like a parent. See, e.g., Reeves, 392 S.C. at 152-53, 708 S.E.2d at 783 (noting that if the mother wants the father to stay away, he must respect her wishes but be sure that his support does not remain equally distant) (citing In re Adoption of M.D.K., 30 Kan.App.2d 1176, 58 P.3d 745, 750-51 (2002) (Beier, J., concurring)).
The United States Supreme Court has issued a series of cases holding that the Constitution affords protection to an unwed father where the father has grasped the opportunity to be a parent; mere biology is not enough. See, e.g., Lehr v. Robertson, 463 U.S. 248, 103 S.Ct. 2985, 77 L.Ed.2d 614 (1983) (holding failure to give putative father notice of adoption proceedings did not violate due process where he had never established a substantial relationship with his child).51 Essentially, “[p]arental rights do not spring full-blown from the biological connection between parent and child. They require relationships more enduring.” Id. at 260, 103 S.Ct. 2985 (quoting Caban v. Mohamed, 441 U.S. 380, 397, 99 S.Ct. 1760, 60 L.Ed.2d 297 (1979) (Stewart, J., dissenting)). Thus, “[w]hen an unwed father demonstrates a full commitment to the responsibilities of parenthood by ‘coming forward to participate in the rearing of his child,’ his interest in personal contact with his child acquires substantial protection under the due process clause.” Id. at 261, 103 S.Ct. 2985 (quoting Caban, 441 U.S. at 392, 99 S.Ct. 1760). “[M]ere existence of a biological link does not merit equivalent constitutional protection.” Id. “If [a natural father] grasps the opportunity” to develop a relationship with his child and “accepts some measure of responsibility for the child’s future, he may enjoy the blessings of the parent-child relationship and make uniquely valuable contributions to the child’s development.” Id. at 262, 99 S.Ct. 1760. “If he fails to do so, the Federal Constitution *676will not automatically compel a state to listen to his opinion of where the child’s best interests lie.” Id.
In recognition of these principles, South Carolina similarly requires an unwed father’s parental rights to be predicated upon some involvement in the child’s life. Thus, if an unwed father fails to undertake parental responsibility, as in this case, his parental rights are jeopardized. A family court may terminate parental rights upon clear and convincing evidence of at least one enumerated statutory ground and a finding that termination is in the best interests of the child. S.C. Dep’t of Soc. Servs. v. Headden, 354 S.C. 602, 608, 582 S.E.2d 419, 423 (2003) (citing Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982)).
A parent’s rights may be terminated if:
(3) The child has lived outside the home of either parent for a period of six months, and during that time the parent has willfully failed to visit the child.... The distance of the child’s placement from the parent’s home must be taken into consideration when determining the ability to visit.
(4) The child has lived outside the home of either parent for a period of six months, and during that time the parent has willfully failed to support the child.... The court may consider all relevant circumstances in determining whether or not the parent has willfully failed to support the child, including requests for support by the custodian and the ability of the parent to provide support.
S.C.Code Ann. § 63-7-2570 (Supp.2011) (emphasis added). Willful conduct is that which “evinces a settled purpose to forego parental duties ... because it manifests a conscious indifference to the rights of the child to receive support and consortium from the parent.” S.C. Dep’t of Soc. Servs. v. Broome, 307 S.C. 48, 53, 413 S.E.2d 835, 839 (1992).52
*677Based on my de novo review of the evidence, Father’s failure to visit Baby Girl was 'willful. Father made no meaningful effort to establish a relationship with Baby Girl when there was ample opportunity for him to do so. To the contrary, he avoided any rights and responsibilities to the child. As noted, on repeated occasions, Father expressed his willingness to sign away his parental rights.53 Moreover, while Father was in Iraq until December 2010, Father failed to request visitation until he was deposed in this ease. At the time of his request, Baby Girl was twenty-two months old, and Father had returned from active duty seven months earlier.54
I would also find that Father’s failure to support Baby Girl was willful. I find the credible evidence shows Mother immediately informed Father of her pregnancy and requested financial assistance, but Father neither offered nor assisted Mother with either the pregnancy or with the medical costs associated with pregnancy and birth. According to Father, he would have paid child support if he had received a court order directing him to do so or if Mother had requested support and agreed to marry him.
*678However, unlike the family court, I find Father’s purported willingness to provide support changes nothing. The suggestion that an unwed father’s duty to support his child is conditioned on marriage, a formal plea from the mother or official state action is transparently frivolous. Further, Father’s claimed willingness to provide support is of no moment for he did not actually provide any support and cannot demonstrate any legitimate excuse for failing to do so. As this Court recently stated:
[An unwed father] must provide support regardless of whether his relationship with the mother-to-be continues or ends. He must do this regardless of whether the mother-to-be is willing to have any type of contact with him whatsoever or submit to his emotional or physical control in any way.
He must not be deterred by the mother-to-be’s lack of romantic interest in him, even by her outright hostility. If she justifiably or unjustifiably wants him to stay away, he must respect her wishes but be sure that his support does not remain equally distant.
Reeves, 392 S.C. at 152-53, 708 S.E.2d at 783 (quoting In re Adoption of M.D.K., 58 P.3d at 750-51).
Further, we are not constrained to consider only Father’s recent conduct towards Baby Girl. Rather, the “court is able to look beyond the months immediately preceding the [termination of parental rights] action at the [parent’s] overall conduct.” Headden, 354 S.C. at 612-13, 582 S.E.2d at 425. “While a parent’s curative conduct after initiation of an action for termination of parental rights may be considered by the court on the issue of intent, it must be considered in light of the timeliness by which it occurred.” Abercrombie v. LaBoon, 290 S.C. 35, 38, 348 S.E.2d 170, 171-72 (1986). “Rarely would this judicially motivated repentance, standing alone, warrant a finding that an abandonment had been cured.” Id. at 38, 348 S.E.2d at 172.
Father failed to pay any child support until Baby Girl reached sixteen months of age and did so inconsistently and in an insubstantial amount.55 As I have previously stated, the *679eventual payments of child support and isolated request for visitation are untimely, and I find them to be judicially motivated repentance falling short of curative conduct. See Reeves, 392 S.C. at 153, 708 S.E.2d at 784 (“[A] father’s attempts to assert his parental rights are insufficient to protect his relationship with the minor child ‘unless accompanied by a prompt, good-faith effort to assume responsibility for either a financial contribution to the child’s welfare or assistance in paying for the birth mother’s pregnancy or childbirth expenses.’ ”); Doe v. Roe, 386 S.C. 624, 633, 690 S.E.2d 573, 578 (2010) (acknowledging Father’s attempts to provide support and seek visitation when child was nine months old but finding such effort “came too late for it to have any significant import”); Ex parte Black, 330 S.C. 431, 435 n. 1, 499 S.E.2d 229, 232 n. 1 (Ct.App.1998) (finding initial attempts to evade parental responsibilities were not cured by later efforts to assume a parental relationship, where efforts arose at the urging of father’s family and only after he realized mother had relinquished her parental rights).
I conclude Father has failed to “grasp his opportunity” to develop a relationship with Baby Girl and the record reflects clear and convincing evidence to support the termination of Father’s parental rights under subsections (3) and (4) of section 63-7-2570. The family court’s findings in this regard are error. I would terminate Father’s parental rights under state law, specifically section 63-7-2570(3) and (4).
2.
Best Interests of the Child
It is apparent that the decision of the family court judge was influenced to some extent by the erroneous legal conclusion that ICWA eclipses the family court’s obligation to determine what would be in the child’s best interests. In light of this error of law and based upon my review of the record, I would hold that it is in Baby Girl’s best interests for Father’s parental rights to be terminated.
“[T]he welfare of the child and what is' in his/her best interest is the primary, paramount and controlling consideration of the court in all child custody controversies.” Davis v. Davis, 356 S.C. 132, 135, 588 S.E.2d 102, 103-04 (2003). The *680Court acknowledges this settled principle but ignores it in application.56 “The family court must consider the character, fitness, attitude, and inclinations on the part of each parent as they impact the child.” Woodall, 322 S.C. at 11, 471 S.E.2d at 157. “In addition, psychological, physical, environmental, spiritual, educational, medical, family, emotional, and recreational aspects of the child’s life should be considered.” Id. As I have previously noted, “ICWA’s applicability does not mean that ICWA replaces state law with regard to a child’s best interests.” In re Welfare of L.N.B.-L., 237 P.3d at 965. Moreover ICWA’s applicability “should not signal to state courts that state law is replaced by the act’s mandate,” In re Mahaney, 51 P.3d at 785. Therefore, I consider the best interests of Baby Girl in light of the symbiotic relationship between the ICWA and well-established state law principles.
The Guardian ad Litem appointed to represent the interests of Baby Girl reported that Adoptive Mother has made her career as a specialist in child development and works from home, which allows interaction with Baby Girl throughout the day. Moreover, the Guardian found Appellants are child-focused and family-oriented, and Baby Girl has thrived in their care. The Guardian conducted a home visit in Oklahoma with Father and paternal grandparents. The Guardian found Father’s family “appears to genuinely care for each other” and that it was the family’s desire to receive the child into their home. However, the Guardian expressed concerns regarding Father were he to assume a role as primary caregiver. The Guardian testified about her concerns that Father chose to leave active military service without first arranging full-time civilian employment. Further, the Guardian noted Father has not developed a parenting plan that would enable him to provide for his children beyond that which is afforded by his parents.57
*681Additionally, consideration of Father’s behavior as it relates to the statutory grounds for termination is appropriate for purposes of the best interests determination because his conduct “evinces a settled purpose to forego parental duties.” Headden, 354 S.C. at 610, 582 S.E.2d at 423 (citation omitted). Although I recognize Father began intermittently paying child support when Baby Girl was sixteen months old, and sought visitation when she was twenty-two months old, consistent with our existing jurisprudence, I find that these actions “came too late.” Id. at 611, 582 S.E.2d at 423. By the time Father began these efforts to undertake his parental responsibilities, Baby Girl had already developed a substantial bond with Appellants in the first critical months in her life. Baby Girl’s overriding interest in stability and continuity of care must remain in the forefront of this analysis.
In addition to the evidence which supports the statutory grounds for willful failure to visit and support, I also note Father’s parental history with his other minor daughter, which reflects a disregard to fulfill parental obligations. The mother of his first child was forced to take court action after Father had amassed a child support arrearage of approximately $11,000. Given the totality of the evidence, placement with Father is not in Baby Girl’s best interests. Father’s established abandonment of parental responsibilities signifies “that he is consciously indifferent to the rights — and emotional needs — of his infant daughter.... ” Doe v. Roe, 386 S.C. 624, 633, 690 S.E.2d 573, 578 (2010).
In contrast, Appellants have provided Baby Girl a loving, nurturing, and stable home. The evidence of their parental fitness is overwhelming. State law is clear that it is the child’s interests which shall prevail. See S.C.Code Ann. § 63-7-2570. Accordingly, I conclude placement with Appellants would serve the best interests of Baby Girl.
3.
Heightened Protections of ICWA
Were the termination of Father’s parental rights determined solely under state law, there would be no further *682inquiry. However, through ICWA, Congress has specifically afforded heightened protections in a termination of parental rights action. I discuss each of these protections in turn.
a.
Emotional Harm to Child
ICWA prohibits the termination of parental rights “in the absence of a determination, supported by evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.” 25 U.S.C. § 1912(f). The beyond-a-reasonable-doubt standard is different than the clear-and-convincing burden of proof required under state law. Thus, in an Indian child custody proceeding to which ICWA applies, a dual burden of proof must be met before a parent’s rights may be terminated: the court must find beyond a reasonable doubt that continued custody of the child by the parent is likely to result in serious emotional or physical damage to the child, and the court must also find that clear and convincing evidence supports termination under the applicable state statutory ground. Accord In re Elliott, 218 Mich.App. 196, 554 N.W.2d 32 (1996) (finding in a child custody proceeding involving an Indian child, a dual burden of proof must be met); In re Bluebird, 105 N.C.App. 42, 411 S.E.2d 820, 823 (1992) (finding “a dual burden of proof is created in which the state provisions and federal provisions must be satisfied separately”); In re D.S.P., 166 Wis.2d 464, 480 N.W.2d 234 (1992) (finding the goals of ICWA and goals of state law are properly harmonized through requiring a dual burden of proof).
The family court found Appellants failed to prove that Father’s custody of Baby Girl was likely to result in serious emotional or physical harm to the child. Noting Appellants’ expert did not interview Father and had never before conducted a bonding evaluation on an Indian child, the family court gave little weight to his expert testimony. The family court further reasoned that the testimony was entitled to little weight because Appellants’ expert considered only the damage resulting from Baby Girl’s removal from Appellants’ care — not *683the harm caused by placement with Father. The family court relied heavily on the testimony of an employee of Cherokee Nation, who testified as to Cherokee Nation’s position regarding termination of Father’s parental rights.
Additionally, the court found Father has a “demonstrated” ability to parent effectively58 and, therefore, is a fit and proper person to have custody of Baby Girl. Despite acknowledging that Appellants would surely be excellent parents were Baby Girl to remain in their custody, the family court concluded Appellants failed to meet their burden of proving Father’s continued custody of Baby Girl would result in severe emotional harm to the child. The family court’s conclusion that Appellants failed to satisfy section 1912(f) was error.
At trial, Appellants presented the testimony of Dr. Bart Saylor, a qualified expert in familial bonding who conducted a bonding evaluation of Appellants and Baby Girl, testified that both adoptive parents seemed very well-adjusted, Baby Girl was a healthy little girl, and there was a strong emotional and psychological bond between them. He testified that severing the bond Baby Girl has formed with Appellants would, beyond a reasonable doubt, be “very traumatic” and “very disruptive” for the child. He further opined that severing that bond could produce “depression, anxiety, [and] it could cause disruption in [Baby Girl’s] capacity to form relationships at a later age.” Dr. Saylor concluded that her removal would “be taking away everything that she had come to know and count on for her comfort and security and replace it -with something that would be completely unfamiliar and strange to her.” Dr. Saylor further articulated that “it’s not a matter of an alternative being favorable or unfavorable, you know, better or worse. It’s just taking away what has been the very source and foundation of her security in her life____”
When asked during cross examination his opinion about Baby Girl’s ability to bond with her biological family, Dr. Saylor testified that the fact that Baby Girl is healthy and happy bodes well for her resilience; however, he quickly cautioned that a substantial source of such health was her healthy and stable relationship with Appellants. In fact, Dr. Saylor stated the bond is “a good resource in this child’s *684psychological armament, but all the more sense of loss and disruption of losing that” will occur if the bond is severed.'’59
Dr. Saylor admitted he was unfamiliar with any specific studies suggesting a pattern of harm suffered by Native American adolescents who were raised by non-Indian adoptive families; he nevertheless testified that he would find such broad-based presumptions of “minimal utility in making that sort of a risk-assessment prediction.” Although not discounting the significance of cultural heritage, Dr. Saylor noted that in terms of a child’s bond with her caregiver, “it wouldn’t have any relevance one way or the other to this bonding assessment, whether it was Native American, African American, European [heritage], that — that would not be the issue.” Essentially, the relevant consideration in a bonding assessment is the family unit — the bond among the unique individuals, which is not necessarily defined by their cultural identity. Rather, according to Dr. Saylor, “the real variable that determines [children’s] happiness and their success and their identity is that loving interaction with [their] family.” Dr. Saylor ultimately opined that he believed beyond a reasonable doubt that the removal of Baby Girl from Appellants care would cause serious emotional harm. I find Dr. Saylor’s testimony is credible and persuasive.
On behalf of Cherokee Nation, Tiffany Dunaway, an employee and case worker with the tribe, testified the tribe’s recommendation was for Baby Girl to be placed with her natural father.60 Dunaway was qualified as an expert in Cherokee Indian culture and Cherokee Indian practices. Dunaway received a bachelor’s degree in family life education, *685but she has no formal training on bonding and attachment. In preparation for trial, she never met or evaluated Baby Girl or Appellants and she met Father only once briefly. Additionally, Dunaway admitted that she had never seen Father interact with any child of any age. Nevertheless, Dunaway was certain that Baby Girl would do well in Father’s custody and would not be permanently harmed by severance of the bond Baby Girl has established with Appellants. Dunaway admitted she had no information about Father’s ability to parent; nonetheless, she testified, “I have no doubt that this father [can] raise his child.” Dunaway’s opinion was based on a home visit she conducted with Father and paternal grandparents and a separate home study of the paternal grandparents, conducted while Father was not residing there.61 Further, Dunaway acknowledged her opinion that Baby Girl would thrive if placed in that home was based on anecdotal experience alone. Dunaway admitted she was unaware of any studies that show the percentage of transitioned children who thrive long-term following reunification with their Indian families. On cross-examination, the following exchange took place:
Q. When you said yesterday that Baby Girl would just do wonderful at [Father’s], you really don’t know that for sure, do you?
A. And — and I think I said that. I think I said, you know, we don’t know what the future is going to be. I’ve transitioned children her age and that are older than her and they thrive. They’ve done well. So I can only go off of my experience on that.
Q. Your personal experience?
A Yes, through work.
*686Q And — and you’ve not had any children who didn’t thrive?
A. You know, I’ve had children who’ve had difficult times.
Q. How many? Because yesterday you said they all were successful.
A. I — you know, well they — they are successful. I think the children are thriving. I think there are a couple of girls who were — they’re—I think they’re 12 and 8 now. At first they were needing counseling. They, you know, they were older.
Q. Right. I don’t want to get into anecdotal. Give me statistics.
A. I don’t have those.
Q. Give me some hard statistics and don’t tell me personal stories. Tell me how many children are not thriving?
A. I don’t have those.
Q. Why wouldn’t you?
A. I don’t keep those.
Q. You don’t really know, do you?
A. I don’t keep those things.
Q. You don’t know. So yesterday when you said they were all successful you don’t really know how many of those are successful today, do you?
A. No, I don’t.
Q. But as you sit here today to testify you don’t really have any studies completed or in your file in terms of a two-year old being taken out of a primary caregiver’s home, a two-year old who only knows this couple as [ ] their only psychological parent, her only psychological parent, you don’t have any studies in your file as to how the children you’ve monitored have done when they’ve been ripped out of an adoptive family’s home and placed into someone’s she doesn’t even know?
A. I can only testify as to my experience.
[witness instructed by court to answer the question]
*687A. No, we do not have statistics. And the Tribe may have statistics; I don’t have them. I can just — So, no, I do not have them.
Q. So you’re prepared to say that this child who has never been with the biological father should be removed from the home that this child was — the only home that this child has known and put into an entirely strange environment with a father where there’s no information about his ability to parent?
A. Yes.
Yet the family court was persuaded, as is the majority, by Dunaway’s testimony. While I believe Dunaway’s testimony reflects insight into Cherokee Nation’s traditions and an understanding of the importance of cultural heritage in an Indian child’s development, with respect, I find Dunaway’s views, expressed as a representative of Cherokee Nation regarding the tribe’s placement recommendation, are not persuasive in this case as they relate to the determination of whether Baby Girl would suffer harm if removed from Appellants’ custody. Further, in light of her lack of expertise in the area of bonding, her lack of interaction with Baby Girl and Father, and her reliance on purely anecdotal evidence, I find Dunaway’s opinion regarding Baby Girl’s emotional well-being lacks credibility. See In re Robert T., 200 Cal.App.3d 657, 246 Cal.Rptr. 168 (1988) (approving the family court’s failure to give weight to an expert witness’s testimony regarding lack of harm to child when witness had never met child or adoptive family). Thus, on the whole, I find Dunaway’s testimony unpersuasive.
Respondents argue Dr. Saylor’s expert testimony should have been excluded because he was not a qualified expert under ICWA due to his lack of knowledge specifically related to Indian culture. I reject Respondents’ contention that Dr. Saylor was not properly qualified as an expert. While I acknowledge testimony of an expert -witness who possesses knowledge of Indian culture may be helpful, it is not required by section 1912(f). Moreover, where the basis for termination of parental rights is unrelated to Indian culture, the need for expert testimony possessing a familiarity with such culture becomes less crucial. See Marcia V v. State, 201 P.3d 496, *688504 (Alaska 2009) (stating “when the basis for termination is unrelated to Native culture and society and when any lack of familiarity with culture mores will not influence the termination decision or implicate cultural bias in the termination proceeding, the qualifications of an expert testifying under § 1912(f) need not include familiarity with Native culture”); see also Bureau of Indian Affairs (“BIA”) Guidelines for State Courts; Indian Child Custody Proceedings, 44 Fed. Reg. 67594 (1979) (indicating expert testimony by someone that has knowledge of tribal cultural and childrearing practices may be valuable to a court, but is not required). Furthermore, I see no basis for finding that severing the bond between a two-year old Indian child and the only caregivers she has ever known would be less traumatic and disruptive than if the child were a non-Indian.62
I also find the family court improperly interpreted section 1912(f)’s “damage” as encompassing only long-term harm. Section 1912(f) contains no such limitation on the damage *689requirement. By its terms, section 1912(f) requires only proof of serious emotional or physical harm to the child. I believe this particular provision of ICWA is designed specifically to protect the best interests of the child, which necessarily includes the child’s short-term well-being. This does not mean, however, long-term considerations are irrelevant. Dr. Saylor opined that severing the bond between Baby Girl and Appellants had the potential to negatively affect Holyfield, 490 U.S. at 53-54, 109 S.Ct. 1597 (quoting In re Adoption of Halloway, 732 P.2d 962, 971-72 (1986) (“While stability in child placement should be a paramount value, it cannot be the sole yardstick by which the legality of a particular custodial arrangement is judged.... In any event, here we have no choice in the matter: [section 1911(a) ] prohibits the Utah courts from exercising jurisdiction. Instead, we must defer to the experience, wisdom, and compassion of the Navajo tribal courts to fashion an appropriate remedy. We hope the tribal courts will consider the tribe’s slow response to the notice of the Utah adoption proceedings as well as the value of stability in child placement and will recognize the strong bonds [child] has developed with his adoptive parents.... [W]e are confident that the courts of the Navajo Nation will give the petition for adoption the careful attention it deserves and will act with the utmost concern for [child’s] well-being”) (emphasis added)).
Further, I note that, following remand to the tribal court in Holyfield, the Choctaw tribal court judge balanced the tribe’s interests in preserving tribal communities against the children’s interests in continuity and stability, and concluded it was in the children’s best interests to remain with the non-Indian adoptive parent. See Maldonado, supra, at 17-18. This lends further support for the proposition that the best interests inquiry is not ousted by ICWA and that bonding is a highly relevant consideration.
Baby Girl as an adult. However, Dr. Saylor candidly acknowledged that long-term effects of such traumas are subject to a host of varying factors and are therefore unpredictable.63
*690Finally, I find the family court erred in discounting Dr. Saylor’s testimony because he attributed Baby Girl’s emotional harm to only her removal from Appellants’ care and not her return to Father’s care. Initially, although Father never assumed or sought physical custody of Baby Girl, I recognize, as have other courts, that “continued custody” under section 1912(f) refers not only to physical custody, but legal custody as well.64 See D.J. v. P.C., 36 P.3d 663 (Alaska 2001) (noting section 1912 termination provisions are applicable even where parent never had physical custody but whose custodial rights had not been terminated); In re Adoption of a Child of Indian Heritage, 111 N.J. 155, 543 A.2d 925, 938 (1988) (“[T]he reference to ‘custody’ in section 1914 refers to a parent’s legal, rather than physical, relationship with a child.”). Nonetheless, it is apparent from the circumstances before us that section 1912 must be applied in the context of the facts of the particular case. The critical feature here is that Father deliberately avoided developing a parent-child relationship with Baby Girl. Thus, no father-daughter relationship exists upon which to base an evaluation.
Here, Father chose not to be a parent for an extended period of time. In addition, there is compelling evidence that Baby Girl would suffer serious emotional damage if removed from the physical custody of Appellants. In this case, although the record raises substantial questions as to Father’s fitness as a parent, ICWA does not require the presentation of *691additional evidence showing that a biological parent could not provide a good home for the child. See In re Adoption of Baade, 462 N.W.2d 485, 490-91 (1990) (reasoning that if parent retained legal custody of the child, the adoptive couple would be unable to adopt him and would have no basis for maintaining physical custody; as a result, the father’s continued legal custody would result in the child having to leave the adoptive couple, which would produce serious emotional damage). Thus, “[w]hen the child is not in the custody of the parents for a protracted period of time, as in this case, it would be irrelevant to receive testimony as to whether or not the continued custody of the child by the parents will harm the child.” In re the Interest of D.S.P., 166 Wis.2d 464, 480 N.W.2d 234, 240-41 (1992). I would adopt this well-reasoned approach. Since Father has never made meaningful attempts to establish a relationship with Baby Girl, the distinction drawn by the family court is incongruous with the facts before us. I therefore find the appropriate analysis of section 1912(f) requires only an examination of the likelihood of serious emotional harm if the child were removed from Appellants, the sole caregivers Baby Girl has ever known.
In light of Dr. Saylor’s testimony regarding the deep and nurturing bond formed between Appellants and Baby Girl, if Father were to retain continued legal custody, thereby preventing Appellants from retaining physical custody of the child, I am persuaded beyond a reasonable doubt that Baby Girl would suffer severe emotional harm. Thus, I conclude Appellants have satisfied the requirements of section 1912(f).
b.
Active Remedial Efforts
In addition to other protections afforded by ICWA, section 1912(d) requires that, before a parent’s rights may be terminated, a court must determine if active efforts to provide remedial services have been made. Specifically, that section states:
Any party seeking to effect a ... termination of parental rights to[ ] an Indian child under State law shall satisfy the court that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent *692the breakup of the Indian family and that these efforts have proved unsuccessful.
25 U.S.C. § 1912(d). The remedial efforts should be directed at remedying the reason that led to removal. Adoption of Hannah S., 142 Cal.App.4th 988, 48 Cal.Rptr.3d 605, 612 (2006); see also Matter of Baby Boy Doe, 127 Idaho 452, 902 P.2d 477 (1995) (holding that the types of remedial and rehabilitative services to be required under ICWA depend on the facts of the case).
The legislative history of subsection (d) suggests that Congress intended for the Federal standard regarding active efforts to mirror state law standards after which it was patterned:
The committee is advised that most State laws require public or private agencies involved in child placements to resort to remedial measures prior to initiating placement or termination proceedings, but that these services are rarely provided. This subsection imposes a Federal requirement in that regard with respect to Indian children and families.
H.R.Rep. No. 1386, at 22 (1978), reprinted in 1978 U.S.C.C.A.N. 7530, 7545. See also Adoption of Hannah S., 142 Cal.App.4th 988, 48 Cal.Rptr.3d 605 (finding active efforts are essentially equivalent to reasonable efforts to provide reunification services under state law); In re Baby Boy Doe, 127 Idaho 452, 902 P.2d 477 (accord). Like most states, South Carolina requires reasonable efforts to be made to reunify a family following the removal of a child from a parent’s custody. See S.C.Code Ann. § 63-7-1640 (South Carolina’s family preservation statute setting forth requirement that “reasonable efforts to preserve or reunify a family” have been made by Department of Social Services).
Initially, it is clear Congress envisioned section 1912(d) to apply in the removal context. See Holyfield, 490 U.S. at 32, 109 S.Ct. 1597 (noting the legislative history of ICWA demonstrates Congress was concerned with “the wholesale removal of Indian children from their homes, the most tragic aspect of Indian life today” (emphasis added) (internal quotations omitted)). Likewise, in terms of the state standards referenced in the House Report, South Carolina’s reasonable efforts requirement is applicable when a child has been removed from *693the parent’s custody. See S.C.Code Ann. §§ 63-7-1640 (noting child’s health and safety are the paramount concern with regard to state’s reasonable efforts to preserve or reunify a family); 63-7-2570(2) (establishing that parent must comply with terms of state plan and remedy the conditions which caused removal).65 To be clear, I do not find the absence of a removal action in the traditional sense dispositive of the active efforts requirement of section 1912(d); however, I merely acknowledge the reality that because the circumstances before us do not involve removal, the application of section 1912(d) is not straightforward. See In re J.S., 177 P.3d 590 (Okla.Civ.App.2008) (finding the active efforts provision of section 1912(d) eludes definition and therefore should be determined by courts on a case-by-case basis). As an additional difficulty, the parties seeking the termination of parental rights are Appellants, not the state. I acknowledge that the absence of the state social services agency as a party to this proceeding does not render section 1912(d) inapplicable; however, as a practical hurdle, its resources cannot be utilized to comply with the active efforts requirement. Overwhelmingly, most cases applying section 1912(d) encompass issues relating to vocational rehabilitation, alcohol or substance abuse, mental health issues, lack of parenting skills, or domestic violence allegations, all of which may be treated through counseling and education provided through child protection agencies. See, e.g., In re K.B., 173 Cal.App.4th 1275, 93 Cal.Rptr.3d 751 (2009) (noting that county department of public social services satisfied the active efforts requirement where department provided mother with referrals to inpatient substance abuse program, parent class, homemaking assistance, and a class designed to educate parents on issues of sexual abuse); In re Interest of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008) (affirming finding that state department’s case manager assisted mother in locating and applying for inpatient chemical dependence programs, provided list of job skill development programs, referred her for a mental health evaluation, assisted her in finding housing, and provided bus tickets for trans*694portation to Alcoholics Anonymous, Narcotics Anonymous, and visitations with her child).
In the case before us, termination of parental rights is sought on the basis of Father’s willful abandonment of parental rights and responsibilities. Yet, Father claims active efforts were not offered because he was not advised of his parental rights, Mother concealed her plan for adoption, no one ever demanded child support from him, and a child support proceeding was not initiated. I find disingenuous Father’s claimed lack of awareness of his parental rights — by his own admission he knew of Mother’s pregnancy and was informed of Baby Girl’s expected due date. In fact, Father relies on his early acknowledgement of paternity in support of his claim as an ICWA parent pursuant to section 1903(9).
I further find Father’s expectation to be notified of Mother’s adoption plan is unreasonable in light of his expressed desire (verbally and in writing) to “give up” his parental rights and his prolonged failure to inquire about the child after her birth. Moreover, Father undoubtedly knew of the adoption when he was served with pleadings in this lawsuit in January 2010. Yet, other than his intervention in the adoption proceeding, his conduct towards Baby Girl remained unchanged until February 2011 when he first attempted to support the child.66
For purposes of invoking constitutional and statutory protections afforded an unwed father, a father’s support for an expected child is an obligation that arises at the instant the father learns of the pregnancy and continues after the child’s birth. It is of no moment that a father is under no family court order requiring support payments. See S.C. Dep’t of Soc. Servs. v. Cummings, 345 S.C. 288, 547 S.E.2d 506 (Ct.App.2001) (finding formal notice of a parental duty to support is not required before failure to discharge such duty may serve as grounds for termination of parental rights); S.C. *695Dep’t of Soc. Servs. v. Parker, 336 S.C. 248, 258, 519 S.E.2d 351, 356 (Ct.App.1999) (“[N]othing in [63-7-2570] requires a parent be ‘notified’ of his duty to support or visit [child] before failure to discharge those duties may serve as grounds for termination of parental rights.”). This settled law stands in contrast to the family court’s finding that Father’s parental rights would not be terminated under state law for failure to support because, in part, Appellants never requested support from Father.
Further affecting the active efforts requirement is the basis for termination of Father’s parental rights — his abandonment of Baby Girl. Father claims his abandonment was conditioned on his belief that Mother would raise the child — not place her for adoption. Now Father contests Baby Girl’s adoption and argues termination of his parental rights is improper because active remedial efforts have not been made to prevent the breakup of his family. I do not follow Father’s logic. The breakup of the Indian family does not turn on whether Baby Girl is raised by her mother or by Appellants — rather, the breakup of Father’s Indian family was occasioned by Father’s unwillingness to become involved in the child’s life, a decision he made long before he learned of the adoption proceedings. See In re N.B., 199 P.3d 16, 25 (2007) (“The active efforts inquiry [of section 1912(d) ] focuses on reunifying the broken Indian family.” (emphasis added)).
A finding of abandonment necessarily encompasses “conduct on the part of the parent which evinces a settled purpose to forego all parental duties and relinquish all parental claims to the child.” Hamby v. Hamby, 264 S.C. 614, 617, 216 S.E.2d 536, 538 (1975). As the family court found in this case: *696Under the facts presented, I ask: what active efforts are envisioned under section 1912(d) where, as here, the parent has consistently avoided parental rights and responsibilities? In my judgment, it would defy common sense and ignore the reality of the facts of this case to construe Congressional intent to mandate a futile act. Because active efforts are aimed at remedying the conditions which threaten the parent-child relationship, in my opinion, Father’s unilateral abandonment cannot be corrected by remedial services or rehabilitative programs. See Adoption of Hannah S., 48 Cal.Rptr.3d at 612 (finding party seeking termination of parental rights was not required to make active efforts based on father’s abandonment and felony convictions resulting in a prison term). Appellants cannot reasonably be expected to provide such services to someone who has expressed, in both actions and words, an unwillingness to form a parent-child relationship. See In re Welfare D.K., No. A10-550, 2010 WL 4181454, at *2 (Minn.Ct.App. Oct. 26, 2010) (affirming family court’s ruling that active efforts were made in part because father had not visited child in over a year despite living near the child, missed a scheduled visit without explanation, and father’s failure to visit was attributable to his subjective feelings that visiting was inconvenient rather than to county’s failure to provide assistance); In re Children of J. L. W., No. A05-20, 2005 WL 1804833, at *6 (Minn.Ct.App. Aug. 2, 2005) (holding social workers’ efforts would have been futile in part because father never had a relationship with children, initially denied paternity as to both, and had previously shown no interest in being a parent).68
*695During [Mother’s] pregnancy and after the child’s birth, [Father] was a full time member of our military, earning income. Though he had the ability to do so, he never attempted to offer any type of meaningful support to [Mother] or his child. In essence, prior to being served with the adoption lawsuit when the child was four months old, [Father] made no “meaningful attempts” to assume his responsibility of parenthood.... 67
*697Any “rehabilitation” or attempt at curing Father’s refusal to undertake the responsibilities that come with being a parent was squarely and completely within his own control. See Reeves, 392 S.C. at 150, 708 S.E.2d at 782 (“[I]t is only if [a father] grasps that opportunity and accepts some measure of responsibility for the child’s future may he enjoy the blessings of the parent-child relationship and make uniquely valuable contributions to the child’s development.”); Abercrombie v. LaBoon, 290 S.C. 35, 348 S.E.2d 170 (1986) (finding curative conduct after initiation of an action for termination of parental rights may be considered by the court, but only rarely would such judicially motivated repentance standing alone warrant a finding that an abandonment was cured). Accordingly, in line with other courts that have reached the same conclusion, I believe it is unnecessary to require a showing of reunification efforts because such efforts would be futile under these circumstances. See, e.g., In re N.B., 199 P.3d at 25 (“The facts showing abandonment will vary widely from case to case, and determining futility in any given case would be a factual matter necessarily left to the trial court.”) (citing In re Baby Boy Doe, 902 P.2d at 484).
Although I have previously examined Father’s abandonment at length, I mention it again only to point out that, at the time Baby Girl was placed with Appellants, there was no indication Father had any interest in grasping his opportunity as a parent. To the contrary, every indication from Father was that he was totally uninterested regarding Baby Girl’s future and well-being and that he wished to “give up” his parental rights. Further, in the Oklahoma action, Father’s initial *698complaint indicated that neither he nor Baby Girl were Native American, and stated ICWA was inapplicable.69
While I recognize ICWA’s laudable policy of preserving and reunifying American Indian families where possible, I cannot accept that Congress intended to force superfluous attempts aimed at mending nonexistent parent-child relationships. Certainly, the Act “does not do so at the expense of a child’s right to security and stability.” In re C.A.V., 787 N.W.2d 96, 104 (Iowa Ct.App.2010). Application of section 1912(d) is not meant to relieve a parent of a purposeful decision not to be a parent, which is a decision that is entirely unconnected to any need for rehabilitative services and unrelated to the unique familial and child-rearing culture of the Cherokee Nation. Accordingly, I conclude no efforts could have prevented the breakup of this Indian family.
Based on the foregoing, I would terminate Father’s parental rights with respect to Baby Girl in accordance with section 63-7-2570 of the South Carolina Code and section 1912 of ICWA.
D.
Adoptive Placement
A termination of Father’s parental rights does not end this matter. It must be determined if adoption of Baby Girl by Appellants is appropriate in light of ICWA’s adoption placement preferences. ICWA mandates that
In any adoptive placement of an Indian child under State law, a preference shall be given, in the absence of good cause to the contrary, to a placement with (1) a member of the child’s extended family; (2) other members of the Indian child’s tribe; or (3) other Indian families.
25 U.S.C. § 1915(a) (emphasis added). Congressional history indicates that “[Subsections 1915(a) and (b) ] establish a Federal policy that, where possible, an Indian child should remain in the Indian community, but is not to be read as precluding the placement of an Indian child with a non-Indian family.” H.R.Rep. No. 1386, at 22 (1978), reprinted in 1978 U.S.C.C.A.N. 7530, 7546 (emphasis added). The emphasized *699language is, in my judgment, tied to the underlying Congressional intent to serve the best interests of the child.
Cherokee Nation contends Appellants’ motion to finalize the adoption of Baby Girl should be denied because they failed to establish good cause to deviate from the placement preferences set forth in section 1915. According to the tribe, Appellants failed to demonstrate any of the factors set forth in BIA Guidelines warranting deviation from the preferences set forth in section 1915.70 At oral argument before this Court, counsel for Cherokee Nation stated “The [Appellants] would be the last people available to adopt this child even if [Father] was out of the picture.” That statement is chilling, for it demonstrates the tribe’s lack of concern for the best interests of this unique child. I note that paternal grandparents are not parties to this action, and although Cherokee Nation has intervened and expressed its recommendation regarding adoptive placement of Baby Girl, that recommendation is not dispositive. See In re J.R.S., 690 P.2d 10, 17 (Alaska 1984) (“ICWA entitles the tribe to influence over adoptive placements, not to adoptive rights themselves.”).
I believe that the Indian child’s best interests are of primary consideration in adoption proceedings, notwithstanding the tribe’s preference to the contrary. See S.C.Code Ann. § 63-9-20 (stating that in adoption proceedings “when the interests of a child and an adult are in conflict, the conflict must be resolved in favor of the child.”); In re Appeal in Maricopa Cnty. Juvenile Action No. A-25525, 136 Ariz. 528, 667 P.2d 228, 234 (Ct.App.1983) (finding ICWA’s declared policy emphasizes that the first interest Congress seeks to protect is that of Indian children); see also 25 U.S.C. § 1902. “[I]t is patently clear that Congress envisioned situations in which the child’s best interest may override a tribal or family *700interest.... ” Maricopa Cnty., 136 Ariz. 528, 667 P.2d 228, 234 (Ct.App.1983) (quoting 25 U.S.C. § 1915(a), (b)).
Further, the BIA Guidelines may assist the Court, but they are not binding, nor are they an exhaustive list. See BIA Guidelines, 44 Fed. Reg. 67584, 67594 (1979) (“[T]hese guidelines ... are not published as regulations because they are not intended to have binding legislative effect.”). Although ICWA and the BIA Guidelines draw attention to relevant considerations, the best interests of the child remain paramount.71 See Adoption of N.P.S., 868 P.2d 934 (Alaska 1994); Maricopa Cnty., 136 Ariz. 528, 667 P.2d 228 (App.1983); In re Interest of Bird Head, 213 Neb. 741, 331 N.W.2d 785 (1983).
I would hold that good cause exists to deviate from the adoptive placement preferences of section 1915(a). Baby Girl has resided with Appellants for two years. A close parent-child relationship with each of the adoptive parents has been established, and her removal would cause severe emotional damage. See Maricopa Cnty., 667 P.2d at 234 (affirming family court’s finding of good cause where the child had resided with the adoptive mother for three years, that a close mother-child relationship had been established, and that the baby’s removal would cause psychological damage). Addition*701ally, Mother has consistently expressed her desire that Baby Girl be placed with Appellants. ICWA expressly provides that courts should consider the preference of a parent.72 See 25 U.S.C. § 1915(c) (“Where appropriate, the preference of the Indian child or parent shall be considered ...”); see also In the Adoption of F.H., 851 P.2d 1361 (Alaska 1993) (holding mother’s preference for placement with non-Indian, adoptive parents was appropriate factor in finding good cause). Moreover, Appellants have expressed and demonstrated a desire and willingness to introduce Baby Girl to her Indian culture.73 Section 1917 permits an adopted Indian child to receive information on his or her “tribal affiliation ... and ... such other information as may be necessary to protect any rights flowing from the individual’s tribal relationship” upon reaching the age of eighteen. 25 U.S.C. § 1917. Thus, I am persuaded that Baby Girl will have a knowledge of and appreciation for her cultural heritage. See In re Robert T., 246 Cal.Rptr. at 176 (holding that the Native American child’s best interests were to remain with his adoptive parents since they have bonded well and have encouraged him to learn about and visit his cultural roots).
In light of the totality of the evidence, including the strong emotional parent-child bond formed between the Appellants and Baby Girl, the harm that would be caused if Baby Girl were removed from the only parents she has ever known, Mother’s expressed preference, and Appellants’ dedication to exposing the child to her Indian heritage, I would hold good cause exists to deviate from the placement preferences of ICWA.
*702IV.
CONCLUSION
I dissent and would reverse the judgment of the family court. I would terminate Father’s parental rights pursuant to section 63-7-2570 of the South Carolina Code of Laws and in accordance with ICWA. Additionally, I would hold there is good cause to deviate from ICWA’s adoptive placement preferences and remand for an immediate entry of judgment approving and finalizing the adoption of Baby Girl by Appellants. And finally, I would require the immediate return of Baby Girl to Appellants.
HEARN, J., concurs.

. "ICWA establishes Federal minimum standards for the removal of Indian children from their homes and the placement of such children in foster or adoptive homes which will reflect the unique values of Indian culture....” 25 U.S.C. § 1902.


. There are allegations that Father has another child; however he denies paternity and does not support that child.


. Father explained, "Being four hours away I was able to come home on the weekends, but I didn’t make the right amount of money, you know, to be sufficient enough for me to come home, you know, whenever I wanted to.” The record reveals Father's annual salary was $20,227 in 2009 and $23,697 in 2010. Because of Father’s military service, he was not required to pay income taxes when in active service. Additionally, his housing and food expenses were covered by the military, and Father admitted virtually all of his salary was disposable income. The only recurring expenses Father mentioned were $20-25 *661per week for cigarettes and going to bars "drinking with [his military] buddies, joking and having a good time.”


. There is conflicting evidence as to Father’s reaction to this news. Father testified he was "very happy” to learn they were expecting a child. However, Mother testified Father "didn’t really have a reaction” and "every time [she] would bring it up, he really didn’t say a whole lot.” I find Mother’s testimony more credible, as Father’s lack of interest in his child and refusal to provide Mother any support strongly corroborates her testimony as to Father’s reaction to learning of the pregnancy.


. According to the Guardian ad Litem's report, "Phone records obtained by the Guardian confirm many texts coming into [Father’s] telephone from the Birth Mother’s telephone number through the end of May,” despite Father’s claim that Mother severed contact and would not respond to his repeated attempts to reach her.


. Mother testified she knew Father’s birthday was in October and that he was older than she was, so Father's year of birth was sometime before 1982.


. A trial, Cherokee Nation presented testimony of one of its employees as an expert in Cherokee Indian culture and Cherokee child-rearing. The expert testified that Cherokee names are often passed down and many members have the same name. According to the expert, the tribe uses "birth date, name, something to get us somewhere close to see if a person is [an] enrolled [member].''
At oral argument, counsel indicated Cherokee Nation has eight members with the first name "Dustin” or "Dusten” with the same last name as Father. It is unclear how many of those eight members have the same middle name as Father or live in Fort Sill, Oklahoma; however, when asked how many were born in the same month, counsel replied that she did not know, but that she "guessed” Father was the only one. Counsel further explained, "[Cherokee Nation] receive[s] possibly thousands of inquiries a year. Everyone in the country claims to be Cherokee. We can't track down every letter we get.” Notwithstanding this assertion by counsel, the record includes correspondence from Cherokee Nation demonstrating that the tribe indeed responds to some inquiries with a follow-up request for additional information.


. Father admitted he knew the expected due date and that there was only one hospital available for the birth. However, there was no evidence Father attempted to be present.


. A prerequisite to Appellants removing the child from Oklahoma was receiving consent from the State of Oklahoma pursuant to the Oklahoma Interstate Compact on Placement of Children (ICPC). Mother provided the documentation; however, the documentation reflected the child's race as "Hispanic” instead of “Native American.” Notably, this document was completed on September 21, 2009, after receiving a letter dated September 3, 2009, from Cherokee Nation indicating Baby Girl was not an Indian child and ICWA was not applicable. After the child was discharged from the hospital, Appellants stayed in Oklahoma for approximately eight days until they received ICPC approval.


. The complaint was served on Father just days before he was deployed to Iraq for approximately twelve months. Father returned from Iraq on December 26, 2010.


. Respondents challenge South Carolina’s jurisdiction to hear this case, which is an improper effort to further litigate Father's unsuccessful Oklahoma action. Yet this Court accepts Respondents’ invitation to weigh in on the Oklahoma action and castigate Appellants. No appeal was taken from the dismissal of the Oklahoma action, rendering the Oklahoma dismissal the law of the case. See Ulmer v. Ulmer, 369 S.C. 486, 632 S.E.2d 858 (2006) (noting an unappealed ruling becomes law of the case and precludes further consideration of the issue on appeal). Before acknowledging this issue is not before us, the majority’s superfluous discussion attributes nefarious motives to Appellants and refers to Baby Girl’s transfer to South Carolina as improper. Again, Father, who ran away from parental responsibilities, avoids any responsibility. I do not understand how an unwed birth father who willfully abandons his child escapes even the slightest blame.


. An Indian child means "any unmarried person who is under age eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe.” 25 U.S.C. § 1903(4).


. I note the parties agreed that the family court would not consider the portions of the Guardian ad Litem’s report going to the ultimate issues to be decided — specifically, the aspects of the report concerning the child’s best interests and custody recommendation. Likewise, I do not consider the Guardian ad Litem's ultimate recommendations and emphasize that my findings of Baby Girl's best interests are reached separately and independently.


. The House Report describes a particular aspect of Indian culture that is frequently misunderstood:
[T]he dynamics of Indian extended families are largely misunderstood. An Indian child may have scores of, perhaps more than a hundred, relatives who are counted as close, responsible members of the family. Many social workers, untutored in the ways of Indian *668family life or assuming them to be socially irresponsible, consider leaving the child with persons outside the nuclear family as neglect and thus as grounds for terminating parental rights.
H.R.Rep. No. 1386, at 22 (1978), reprinted in 1978 U.S.C.C.A.N. 7530, 7533. At trial, Cherokee Nation presented expert testimony that the involvement of extended family members in child-rearing is an aspect that is culturally unique to Cherokee Indians.


. Were the issue before this Court, I would reject the existing Indian family doctrine based on ICWA’s clear statutory language in accordance with the modern trend. See, e.g., In re Adoption of Baby Boy L., 231 Kan. 199, 643 P.2d 168, 175 (1982) ("It was not to dictate that an illegitimate infant who has never been a member of an Indian home or culture, and probably never would be, should be removed from its primary cultural heritage and placed in an Indian environment over the express objections of its non-Indian mother.”), overruled by In re A.J.S., 288 Kan. 429, 204 P.3d 543, 549 (2009) (abandoning existing Indian family doctrine based on a finding it was "at odds with the clear language of ICWA”). There is scant evidence that Father ever established significant social or cultural ties with Cherokee Nation. I give the absence of such evidence no weight. The majority gives great weight to paternal grandparents’ ties with the Cherokee Nation.


. The Court could affirm the family court without upholding what I believe to be an egregiously erroneous determination that Father’s rights would not be terminated under state law. By sidestepping the clear error of the family court, that is precisely what the Court has done. The indisputable fact is that Father provided no support to *670Mother during the pregnancy. Parental rights have been terminated under South Carolina law where the biological parent did far more to grasp the opportunity of parenthood than Father. See Roe v. Reeves, 392 S.C. 143, 708 S.E.2d 778 (2011) (finding father did not undertake a sufficient effort to make the sacrifices fatherhood demands where he bought pregnant mother sweatpants and t-shirt and offered to give mother $100, even though he attempted to visit mother in the hospital and maintain contact with mother after birth); Doe v. Roe, 369 S.C. 351, 631 S.E.2d 317 (Ct.App.2006) (finding father’s contributions to pregnant mother failed to meet general minimum standards of timely grasping the opportunity to assume full responsibility for his child where father contributed approximately $50, cigarettes, a pillow, and a few trips to fast food restaurants); cf. Abernathy v. Baby Boy, 313 S.C. 27, 437 S.E.2d 25 (1993) (finding father demonstrated willingness to develop a full custodial relationship with his child where he attempted to provide monetary support to mother during pregnancy, endeavored to keep apprised of her progress during the pregnancy, and appeared at the hospital and offered to pay medical expenses incurred from the birth).


. The majority accuses me of ignoring the "most salient feature of the Holyfield decision, which is that the Supreme Court deferred to the tribe to decide what was in the best interest of those Indian children." I fully appreciate that the Supreme Court ultimately deferred to the Choctaw Tribe in that instance; however, unlike the majority, I recognize that such deference was afforded because the Indian children in Holyfield were required to be considered as domiciled on the reservation, and thus, the tribal courts were vested with exclusive jurisdiction to enter a decree of adoption pursuant to section 1911(a) of ICWA. See Holyfield, 490 U.S. at 53, 109 S.Ct. 1597. In my view, the majority construes this narrow holding in Holyfield to require unwavering deference to the tribe in all matters — not just those relating to the power of tribal courts to adjudicate child custody proceedings vis-avis state courts where the Indian child is domiciled on the reservation. Indeed, the majority conflates the issues of venue, tribal sovereign jurisdiction, and the controlling feature of substantive law regarding the protection of an Indian child's best interests to justify its rigid view of ICWA’s exclusive dominance in every realm. However, because the application of section 1911 (a) is not presently before this Court, I find that Holy-field's protection of tribal sovereignty, although properly zealous in that instance, does not mandate absolute deference to the Cherokee Nation's custody recommendations here.
Moreover, I fail to see how my position would disregard any of the interests ICWA affords to the Tribe. See id. at 49, 109 S.Ct. 1597 ("The numerous prerogatives accorded the tribes through the ICWA’s substantive provisions, e.g., §§ 1911(a) (exclusive jurisdiction over reservation domicilian es), 1911(b) (presumptive jurisdiction over nondomiciliaries), 1911(c) (right of intervention), 1912(a) (notice), 1914 (right to petition for invalidation of state-court action), 1915(c) (right to alter presumptive placement priorities applicable to state-court actions), 1915(e) (right to obtain records), 1919 (authority to conclude agreements with States), must, accordingly, be seen as a means of protecting *674not only the interests of individual Indian children and families, but also of the tribes themselves.”). None of the Tribe’s rights established by ICWA and enumerated in Holyfield are implicated, much less disregarded, here. Accordingly, I cannot understand the majority's continued emphasis on the primacy of tribal sovereignty as determinative of the outcome of this action.


. Beginning in February 2011, Father has intermittently sent checks to Appellants’ attorney for the benefit of Baby Girl. According to the record, Father remitted seven checks totaling $1,500. The most recent payment was dated July 7, 2011.


. This is particularly so in light of the evidence at trial indicating Father refused to provide Mother with pre-birth financial assistance.


. Lehr was preceded by Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972) (holding due process was violated by the automatic rejection of an unwed father’s custodial relationship without granting the father opportunity to present evidence regarding his fitness as a parent), and Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978) (denying constitutional protection to unwed father who had manifested only limited interest in his children).


. Although compliance with the literal requirements of section 63-7-2570 is usually required, there are instances in which a father’s inability to undertake specific acts to preserve his parental relationship with his child may be excused, such as where an unwed father timely demonstrates a willingness to develop a relationship with his child but is thwarted from doing so by the refusal of the child's mother to accept his expressions of interest and commitment. See Abernathy, 313 S.C. at 32, 437 S.E.2d at 29 (finding an "unwed father is entitled to constitutional protection not only when he meets the literal requirements of *677section [63-7-2570], but also when he undertakes sufficient prompt and good faith efforts to assume a parental responsibility and to comply with the statute"). Here, the family court properly found Father was not entitled to the protection of the “thwarted father” exception because there is no evidence indicating he attempted to contribute to the support of his child during Mother’s pregnancy or after the child’s birth.


. The majority correctly notes that Father’s various written and verbal expressions wishing to give up his parental rights were not legally binding. I do not understand why the majority undertakes such a substantial discussion of this issue, for no one has ever contended those expressions were legally binding. I do not equate them with valid legal consent to this adoption. Yet, at least to me, Father’s clear expressions speak volumes about the element of willfulness in his abandonment of Baby Girl. Moreover, the relevance of this evidence to the issue of Baby Girl’s best interests is self-evident. In my view, the revocability of a parent's consent under section 1913 of ICWA, to which the majority refers, does not render irrelevant a parent's repeated expressions of unwillingness and disinterest in parenting.


. According to Father, he never sent any cards or letters seeking progress reports on Baby Girl because he was unsure of whether he might be “going against any legal rights or anything like that. I didn't want to break the law."


. According to his own testimony, the amount Father has set aside for child support since Baby Girl’s birth is roughly equal to the amount he spends on cigarettes in a single year.


. The Court notes "that even under South Carolina law, we do not terminate parental rights merely because a parent is not a perfect parent." I agree, as this is simply another example of the majority attributing to me a position I do not take. It is clear to me from the totality of the majority’s analysis that its application of ICWA has eviscerated any meaningful consideration of Baby Girl’s best interests, despite its lip service to this settled principle.


. The portions of the report upon which I rely relate only to the Guardian ad Litem’s factual observations of Father's conduct and *681concerns about his parenting abilities. Those portions are unrelated to any disparity in education and wealth between Father’s family and Appellants.


. This finding contains no support in the record.


. Dr. Saylor further explained:
Could it be that if she’d had multiple caregivers and the bond was less well established, it might be easier for her to make another transition, I mean, possibly so. She might not be as healthy and happy a child on the surface, but making the transition might be easier. But I just don’t think you can say that because she’s happy and has been a well-cared for child that that would make it easier. I think it could actually make it harder.
(emphasis added).


. The bulk of Ms. Dunaway’s testimony concerns the preference of Cherokee Nation regarding Baby Girl’s adoptive placement. However, section 1912(f) does not contemplate the consideration of tribal preference in determining harm suffered by the child.


. Dunaway distinguished a "home assessment,” which she conducted in this case, from a "full-blown home study,” which she acknowledged she is not qualified to perform without additional training and certification. It appears the home study of paternal grandparents was conducted by another employee of Cherokee Nation for the purpose of approving paternal grandparents as an alternative placement during Father’s military service. Dunaway explained that a home study of Father was not conducted because "[the tribe] didn't need one on him,” notwithstanding her admission that the tribe had no information regarding Father's ability to parent.


. The majority finds it would be inappropriate to consider the bonding that occurred between Baby Girl and Appellants during litigation, and cites I-Iolyfield support of this finding. However, I view this as another instance in which the majority misapprehends that opinion.
In I-Iolyfield, the adoptive parents argued the bonding which took place during the pendency of the litigation defeated the tribe's exclusive jurisdiction. The United States Supreme Court found the express language of section 1911(a) could not be ignored in spite of the potential finding of the tribal court upon remand that the Indian children should be removed from their non-Indian adoptive home. In that vein, the Supreme Court stated:
Whatever feelings we might have as to where the twins should live, however, it is not for us to decide that question. We have been asked to decide the legal question of who should make the custody determination concerning these children — not what the outcome of that determination should be. The law places that decision in the hands of the Choctaw tribal court. Had the mandate of [section 1911(a) of] the ICWA been followed in 1986, of course, much potential anguish might have been avoided, and in any case the law cannot be applied so as automatically to "reward those who obtain custody, whether lawfully or otherwise, and maintain it during any ensuing (and protracted) litigation.” It is not ours to say whether the trauma that might result from removing these children from their adoptive family should outweigh the interest of the Tribe — and perhaps the children themselves — in having them raised as part of the Choctaw community. Rather, "we must defer to the experience, wisdom, and compassion of the [Choctaw] tribal courts to fashion an appropriate remedy.”


. Respondents additionally suggested through cross-examination of Dr. Saylor that his testimony should be discounted because he refused *690to "conclusively” testify that Baby Girl would suffer "irreparable harm” if Father were awarded custody. I reject this effort to discount Dr. Saylor’s testimony. The statute imposes a beyond a reasonable doubt standard and speaks in terms of "serious harm," not irreparable harm. In addition, I find Dr. Saylor’s measured responses and caution against making broad generalizations reflective of an objective and credible expert witness. Dr. Saylor’s measured responses and candor are refreshing when contrasted with the "all in" expert, like Dunaway.


. The majority asserts that the "plain language” of section 1912(f) "requires a showing that the transferee parent’s prospective legal and physical custody is likely to result in serious damage to the Indian child.” (emphasis added). Section 1912(f) says no such thing. The majority’s attempt to engraft into the statute the terms "transferee” and "prospective” must be rejected. The text of section 1912(f) requires a showing that "the continued custody of the child by the parent or Indian custodian” would result in emotional harm to the child, (emphasis added).


. Further connecting the provision of rehabilitative services to the removal context, such services may also be offered to parents proactively to prevent a child's removal in the first instance. See S.C.Code Ann. § 63-7-1650 (permitting state to provide services to abused and neglected children without the removal from custody).


. This Court has previously stated:
Even in the most acrimonious of situations, a[n unwed] father-to-be can fund a bank account in the mother-to-be's name. He can have property or money delivered to the mother-to-be by a neutral third party. He can — and must — be as creative as necessary in providing material assistance to the mother-to-be during the pregnancy and, the law thus assumes, to the child once it is born.
Reeves, 392 S.C. at 153, 708 S.E.2d at 783.


. Despite this finding, the family court concluded Father did not willfully fail to support the child under state law.


. In rejecting futility as an option under section 1912(d), the majority states that Father must receive rehabilitative services even if one assumes "Father did not want custody of Baby Girl and did not desire to act as a parent to her.” What the majority expresses as an assumption is in fact the reality of this case. Lost in the academic discussion and rigid application of legal principles is a child whose birth father abandoned her from the moment he learned of the pregnancy. The majority construes ICWA to require active remedial efforts to an Indian parent regardless of the facts. I could not disagree more strongly, as I believe Congress intended section 1912(d) to be construed through the lens of the facts of the particular case and the best interests of the Indian child. The majority's rigid approach to section 1912(d) cannot be reconciled with an approach that seeks a result consistent with the best interests of the Indian child. I am simply not persuaded that *697application of section 1912(d) is meant to relieve a parent of a purposeful decision not to be a parent, which is a decision that is entirely unconnected to any need for rehabilitative services. Given Father's purposeful decision to abandon parental rights and responsibilities, I find absurd the Court's suggestion that Appellants should have "attempt[ed] to stimulate Father's desire to be a parent or to provide necessary education regarding the role of a parent.” I view this as requiring not merely efforts to rehabilitate a nonexistent parent-child relationship, but rather to perform a miracle. The Court's suggestion illustrates the futility of providing rehabilitative services in this case. It is a tragic end that Appellants, whose conduct is implicitly characterized as unlawful, are now blamed for not "stimulating” Father to become a real parent.


. I fully appreciate that Father's complaint was later amended to allege ICWA’s applicability.


. The BIA Guidelines offer examples of the kinds of factors that can provide good cause to deviate:
(i) The request of the biological parents or the child when the child is of sufficient age.
(ii) The extraordinary physical or emotional needs of the child as established by testimony of a qualified expert witness.
(iii) The unavailability of suitable families for placement after a diligent search has been completed for families meeting the preference criteria.
BIA Guidelines, 44 Fed. Reg. 67584, 67594 (1979).


. The majority finds that Appellants' showing of good cause must be ignored because Baby Girl was unlawfully removed from Oklahoma shortly after her birth and wrongfully placed with Appellants in South Carolina, such that any subsequent bonding cannot be relied upon to establish good cause. Further, the Court faults Appellants for failing to notify the tribe that Baby Girl was to be removed from Oklahoma and cites to the Cherokee Nation's sovereign authority in determining the fate of its children.
While I have previously expressed my frustration with the Court’s misreading of Holyfield and resurrection of unappealed rulings, I am compelled to note that Baby Girl was removed from Oklahoma only after receiving a letter from Cherokee Nation indicating that she would not be considered an Indian Child and that ICWA was not applicable. Although Cherokee Nation cannot be penalized for receiving incomplete information in the initial inquiry, it likewise cannot be rewarded for engaging in the most cursory of investigations into this child's heritage, notwithstanding Mother’s unequivocal assertions that Father was an enrolled member of the Cherokee Nation. I construe the events following that initial response from Cherokee Nation as Appellants’ good-faith reliance on the tribe’s representations that Baby Girl was not Cherokee and ICWA was not applicable. Ignoring the bonding that occurred here is simply ignoring the reality of this case.


. By way of supplemental citation, Father contends Mother’s preference that Baby Girl be placed with Appellants is, standing alone, insufficient to constitute good cause warranting deviation from section 1915(a). See In re T.S.W., 276 P.3d 133 (Kan.2012) (holding placement preference of birth mother alone does not constitute good cause to deviate from placement preferences under ICWA). I do not disagree. Although I recognize that the placement preference of a birth mother standing alone may be insufficient, here, Mother’s preference, although certainly relevant, is only one of several factors in my analysis. The totality of the circumstances, in my judgment, compels a finding of good cause to deviate from the section 1915 placement preferences.


. I reject Cherokee Nation’s contention that the interests of an Indian child are always better served by placement with an Indian family.